Calhoon, J.,
delivered the opinion of the court.
There was a peremptory instruction to find the defendants not guilty, which the verdict, of course, did. The state appeals, under Code 1892, § 39. Under clause 2 of that section we neither reverse nor affirm, but simply pronounce the law.
One of these appellants was on the platform of a moving passenger train; the other was on the steps of the same coach, below him. The one below handed to the other a half of a brick, which the one on the platform threw into the coach, where many passengers were, through the glass dóor. The statute (Laws 1900, p. 141, ch. 103) is this: “Be it enacted by the legislature of the state of Mississippi, That if any person shall willfully shoot any firearms or hurl any missile at, or into, any moving train within the state of Mississippi, such person shall, upon conviction, be punished,” etc. Must one throw the missile while he is on the outside of the train in order to be guilty? We think not. He can throw into a moving train from a platform of it, as well as from the ground outside. If he throws into a car moving with and as part of a moving train, he throws into the train. This view comports with the purpose to correct a great evil, dangerous to passengers and destructive of property.